On Motion to Affirm.
Statement
Per Curiam.
This is an appeal from the circuit court of Wallowa County in an action by F. F. Shafer against Oral Beecher. From a judgment in favor of plaintiff, defendant appeals. The bill of exceptions was settled and allowed December 19, 1908. The transcript was filed in this court January 20, 1909. Under rule 37 of this court (50 Or. 588: 91 Pac. XII), appellant should have filed his brief before February 20, 1909. It was actually filed April 7, 1909.
Respondent, on March 31, 1909, filed a motion to affirm the judgment on the ground of appellant’s failure to file his brief within the time prescribed by rule 37 (50 Or. *274588: 91 Pac. XII). At the hearing appellant filed an affidavit in excuse of his delay in filing brief.
Mr. James A. Burleigh, for the motion.

Mr. Daniel W. Shehan, contra.

Affirmed.
Per Curiam
: Appellant’s brief was due, under rule 37 of this court (50 Or. 588: 91 Pac. XII), on February 20, 1909. It was not filed until April 7, 1909. Appellant submits affidavits of his attorney, showing pressure of business upon himself in court, and delay on the part of the printer in getting out the copy, which affidavit is supplemented by an affidavit of the printer as to various delays caused, by failure to get competent workmen in his job office.
We think reasonable diligence, under the circumstances, required the appellant to apply to this court for an extension of time, and that the matter set forth in the affidavits filed by him is not sufficient to excuse his long delay in filing such briefs or his neglect to apply for an extension of time in which to do so.
The judgment of the court below will be affirmed.
Affirmed.